    Case 1:20-cv-00007-LGS-KHP Document 212-1 Filed 11/19/20 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE
COMMISSION,                                          Civil Action No. 20-cv-00007-LGS
               Plaintiff,
    v.

STEVE M. BAJIC,
RAJESH TANEJA,
NORFOLK HEIGHTS LTD.,
FOUNTAIN DRIVE LTD.,
ISLAND FORTUNE GLOBAL LTD.,
CRYSTALMOUNT LTD.,
WISDOM CHAIN LTD.,
SSID LTD.,
SURE MIGHTY LTD.,
TAMARIND INVESTMENTS INC.,
KENNETH CIAPALA,
ANTHONY KILLARNEY,
BLACKLIGHT SA,
CHRISTOPHER LEE MCKNIGHT, and
AARON DALE WISE,

                     Defendants.


                   JUDGMENT AS TO DEFENDANT RAJESH TANEJA

       The Securities and Exchange Commission having filed a Complaint and Defendant

Rajesh Taneja (“Taneja” or “Defendant”) having entered a general appearance; consented to the

Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry of

this Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction and except as otherwise provided herein in paragraph XV); waived findings of fact

and conclusions of law; and waived any right to appeal from this Judgment:




                                                 1
    Case 1:20-cv-00007-LGS-KHP Document 212-1 Filed 11/19/20 Page 2 of 12




                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rules 10b-5(a)

and (c) promulgated thereunder [17 C.F.R. § 240.10b-5(a), (c)], by using any means or

instrumentality of interstate commerce, or of the mails, or of any facility of any national

securities exchange, in connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud; or

       (b)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                 II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a)(1) and (3) of the Securities

Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)(1), (3)] in the offer or sale of any security

by the use of any means or instruments of transportation or communication in interstate

commerce or by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud; or



                                                 2
    Case 1:20-cv-00007-LGS-KHP Document 212-1 Filed 11/19/20 Page 3 of 12




       (b)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 5(a) and (c) of the Securities Act

[15 U.S.C. § 77e(a), (c)] by, directly or indirectly, in the absence of any applicable exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus

               or otherwise; or

       (b)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination

               under Section 8 of the Securities Act [15 U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in



                                                  3
    Case 1:20-cv-00007-LGS-KHP Document 212-1 Filed 11/19/20 Page 4 of 12




Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                IV.

               IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violation Section 13(d) of the Exchange

Act [15 U.S.C. §78m(d)] by, directly or indirectly, failing to file statements with the Commissoin

containing the information required by Schedule 13D [17 C.F.R. §240.13d-101], within 10 days

after acquiring directly or indirectly the beneficial ownership of more than five percent of any

equity security of a class of securities which is specified in Exchange Act Rule 13d-1(i) [17

C.F.R. § 240.13d-1(i)]..

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s agents,

servants, employees, and attorneys; and (b) other persons in active concert or participation with

Defendant or with anyone described in (a).

                                                V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 15(a) of the Exchange Act [15

U.S.C. §78o(a)] by, directly or indirectly, using the mails or any means or instrumentality of

interstate commerce to effect any transactions in, or to induce or attempt to induce the purchase

or sale of, any security (with certain exemptions not applicable here), unless he is associated with



                                                 4
    Case 1:20-cv-00007-LGS-KHP Document 212-1 Filed 11/19/20 Page 5 of 12




a broker or dealer that is registered in accordance with Section 15(b) of the Exchange Act [15

U.S.C. §78o(b)].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s agents,

servants, employees, and attorneys; and (b) other persons in active concert or participation with

Defendant or with anyone described in (a).

                                                 VI.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently barred from participating in an offering of penny stock, including engaging in

activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or

attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act [17 C.F.R. 240.3a51-1].

                                                 VII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for disgorgement of $837,734, representing profits gained as a result of the conduct

alleged in the Complaint, together with prejudgment interest thereon in the amount of

$109,438.29. Defendant shall satisfy this obligation by paying $947,172.29 to the Securities and

Exchange Commission within 30 days after entry of this Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at



                                                  5
    Case 1:20-cv-00007-LGS-KHP Document 212-1 Filed 11/19/20 Page 6 of 12




http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Taneja as a defendant in this action; and specifying that payment is made pursuant to

this Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. §1961. The Commission

shall hold the funds, together with any interest and income earned thereon (collectively, the

“Fund”), pending further order of the Court.

       The Commission may propose a plan to distribute the Fund subject to the Court’s

approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund

provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain

jurisdiction over the administration of any distribution of the Fund. If the Commission staff

determines that the Fund will not be distributed, the Commission shall send the funds paid


                                                  6
    Case 1:20-cv-00007-LGS-KHP Document 212-1 Filed 11/19/20 Page 7 of 12




pursuant to this Judgment to the United States Treasury.

        Regardless of whether any such Fair Fund distribution is made, amounts ordered to be

paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the

government for all purposes, including all tax purposes. To preserve the deterrent effect of the

civil penalty, Defendant shall not, after offset or reduction of any award of compensatory

damages in any Related Investor Action based on Defendant’s payment of disgorgement in this

action, argue that it is entitled to, nor shall it further benefit by, offset or reduction of such

compensatory damages award by the amount of any part of Defendant’s payment of a civil

penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants such

a Penalty Offset, Defendant shall, within 30 days after entry of a final order granting the Penalty

Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty Offset

to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall

not be deemed an additional civil penalty and shall not be deemed to change the amount of the

civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related Investor

Action” means a private damages action brought against Defendant by or on behalf of one or

more investors based on substantially the same facts as alleged in the Complaint in this action.

                                                  VIII.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that within 3

days after being served with a copy of this Judgment, DBS Treasuries Private Client (Singapore)

shall transfer the entire balance of the following bank accounts to the Commission, other than

those sums that Taneja is entitled to access under the Court’s Modified Asset Freeze Order (Dkt.

Nos. 119, 198):

             Account Owner                                               Acct. Ending in:



                                                    7
    Case 1:20-cv-00007-LGS-KHP Document 212-1 Filed 11/19/20 Page 8 of 12




            Rajesh Taneja                                                    ***4865
            Rajesh Taneja                                                    ***0616
            Rajesh Taneja                                                    ***0709
            Rajesh Taneja                                                    ***3160

       DBS Treasuries Private Client (Singapore) may transmit payment electronically to the

Commission, which will provide detailed ACH transfer/Fedwire instructions upon request.

Payment may also be made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. DBS Treasuries Private Client (Singapore) also may

transfer these funds by certified check, bank cashier’s check, or United States postal money order

payable to the Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; and specifying that payment is made pursuant to this Judgment.

                                               IX.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that within 3

days after being served with a copy of this Judgment, DBS Vickers Securities (Singapore) shall

transfer the entire balance of the following bank or brokerage accounts which were frozen

pursuant to an Order of this Court to the Commission:

            Account Owner                                           Acct. Ending in:
            Rajesh Taneja                                                    ***7438

       DBS Vickers Securities (Singapore) may transmit payment electronically to the

Commission, which will provide detailed ACH transfer/Fedwire instructions upon request.

Payment may also be made directly from a bank account via Pay.gov through the SEC website at

                                                 8
    Case 1:20-cv-00007-LGS-KHP Document 212-1 Filed 11/19/20 Page 9 of 12




http://www.sec.gov/about/offices/ofm.htm. DBS Vickers Securities (Singapore) also may

transfer these funds by certified check, bank cashier’s check, or United States postal money order

payable to the Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; and specifying that payment is made pursuant to this Judgment.

                                                X.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that within 3

days after being served with a copy of this Judgment, Bank of Montreal shall transfer the entire

balance of the following bank accounts which were frozen pursuant to an Order of this Court to

the Commission:

            Account Owner                                           Acct. Ending in:
            Rajesh Taneja                                                    unknown

       Bank of Montreal may transmit payment electronically to the Commission, which will

provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Bank of Montreal also may transfer these funds by

certified check, bank cashier’s check, or United States postal money order payable to the

Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169



                                                 9
   Case 1:20-cv-00007-LGS-KHP Document 212-1 Filed 11/19/20 Page 10 of 12




and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; and specifying that payment is made pursuant to this Judgment.

                                               XI.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that within 3

days after being served with a copy of this Judgment, Barclays Bank Switzerland shall transfer

the entire balance of the following bank accounts which were frozen pursuant to an Order of this

Court to the Commission:

            Account Owner                                           Acct. Ending in:
            Rajesh Taneja                                                    unknown

       Barclays Bank Switzerland may transmit payment electronically to the Commission,

which will provide detailed ACH transfer/Fedwire instructions upon request. Payment may also

be made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Barclays Bank Switzerland also may transfer these

funds by certified check, bank cashier’s check, or United States postal money order payable to

the Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; and specifying that payment is made pursuant to this Judgment.

                                               XII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that within 3

days after being served with a copy of this Judgment, TD Bank shall transfer the entire balance

of the following bank accounts which were frozen pursuant to an Order of this Court to the


                                                10
   Case 1:20-cv-00007-LGS-KHP Document 212-1 Filed 11/19/20 Page 11 of 12




Commission:

            Account Owner                                           Acct. Ending in:
            Rajesh Taneja                                                    unknown

       TD Bank may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. TD Bank also may transfer these funds by certified

check, bank cashier’s check, or United States postal money order payable to the Securities and

Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; and specifying that payment is made pursuant to this Judgment.

                                               XIII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that upon

motion of the Commission, the Court shall determine whether a civil penalty pursuant to Section

20(d) of the Securities Act [15 U.S.C. §77t(d)] and/or Section 21(d)(3) of the Exchange Act [15

U.S.C. §78u(d)(3)] is appropriate and, if so, the amount of the penalty. In connection with the

Commission’s motion for civil penalties, and at any hearing held on such a motion: (a)

Defendant will be precluded from arguing that he did not violate the federal securities laws as

alleged in the Complaint; (b) Defendant may not challenge the validity of the Consent or this

Judgment; (c) solely for the purposes of such motion, the allegations of the Complaint shall be

accepted as and deemed true by the Court; and (d) the Court may determine the issues raised in


                                                11
   Case 1:20-cv-00007-LGS-KHP Document 212-1 Filed 11/19/20 Page 12 of 12




the motion on the basis of affidavits, declarations, excerpts of sworn deposition or investigative

testimony, and documentary evidence, without regard to the standards for summary judgment

contained in Rule 56(c) of the Federal Rules of Civil Procedure. In connection with the

Commission’s motion for civil penalties, the parties may take discovery, including discovery

from appropriate non-parties.

                                               XIV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                               XV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

                                               XVI.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.



Dated: ______________, 2020

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE


                                                12
